Case 2:15-cv-02926-DRH-SIL Document 141 Filed 05/15/20 Page 1 of 1 PageID #: 8347


                                                                           HUNTON ANDREWS KURTH LLP
                                                                           2200 PENNSYLVANIA AVENUE, NW
                                                                           WASHINGTON, D.C. 20037-1701

                                                                           TEL 202 • 955 • 1500
                                                                           FAX 202 • 778 • 2201



                                                                           MATTHEW J. RICCIARDI
                                                                           DIRECT DIAL: 202 • 955 • 1685
                                                                           EMAIL: mricciardi@HuntonAK.com

  May 15, 2020                                                             FILE NO: 68026.6



 VIA ELECTRONIC CASE FILING

 Hon. Steven I. Locke, U.S.M.J.
 United States District Court
   for the Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re:     Capricorn Management Systems, Inc. v. GEICO
         Case No. 2:15-cv-02926-DRH-SIL

 Dear Judge Locke:

         This firm represents defendant Government Employees Insurance Company (“GEICO”)
 in the subject civil action. We write jointly with counsel for plaintiff Capricorn Management
 Systems, Inc. (“Capricorn”), regarding the Court’s May 10th docket order setting a telephonic
 Pre-Trial Conference for June 1st.

         Being mindful of Judge Hurley’s Individual Rule 6(A), which contemplates a 60-day
 period for preparing a Joint Pre-Trial Order, the Parties respectfully seek clarification regarding
 whether the Court desires the Parties to submit anything in advance of the Pre-Trial Conference.
 In the event that the Court desires the Parties to submit a Joint Pre-Trial Order in advance of the
 Conference, the Parties respectfully suggest a one-month adjournment, so the Parties can confer
 and prepare a Joint Pre-Trial Order accordingly.

         Counsel thank Your Honor for his continuing consideration.

 Respectfully submitted,



 Matthew J. Ricciardi, Esq.


 cc:     Counsel of record (via CM/ECF)

                                                                                  68026.6 EMF_US 80327703


       ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON LOS ANGELES
       MIAMI NEW YORK NORFOLK RALEIGH/DURHAM RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                                www.HuntonAK.com
